Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Upon review of applicant’s argument and disclosure of pending application regarding amended claims, claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Pending application discloses system of multiple flexible display panels interacting with each other to form a larger display, while suppressing display unevenness, compensating for image displayed based on change in size of overlapping display area, and saving space. Closest prior art combination of Kawase (US20050285811) in view of Yang (US 9718360) discloses the concept of compensating for display luminance of an transparent edge of a display panel overlapping with another display panel and changing image displayed based on whether display system of two display panel are folded or expanded (Kawase, fig. 13, paragraphs 89, 90, Yang further discloses a display may comprises an auxiliary display on one side). However, cited prior art does not disclose as a whole the system of pending application wherein multiple display panels interacting with each other wherein the system comprises auxiliary regions provided on three sides of display panels (fig. 8A1-8C2, paragraphs 157-162) for the purpose of compensating image displayed in response to change in distance between display panels, coupled with luminance 
Regarding claim 2 and dependent claims thereof, none of cited prior art alone or in combination discloses as a whole: wherein a first region of the first display region and a first region of the second display region overlap each other, wherein the display system is configured to compensate an image displayed on the first display region in accordance with a change in a size of the first region of the first display region, wherein the display system is configured to correct a luminance of one of the first display region and the second display region in accordance with a change in a distance between the first pixel and the second pixel, wherein the display system is configured to display an image on an auxiliary display region in accordance with the change in the size of the first region of the first display region, and wherein the auxiliary display region is provided  adjacent to three sides of the first display region.
Regarding claim 7 and dependent claims thereof, none of cited prior art alone or in combination discloses as a whole: a second display panel overlapping the first display panel comprising a second display region; an FPC electrically connected to the first display panel; and a shaft configured to supply a signal to the first display panel and the second display panel, wherein the first display panel and the second display panel are rolled around the shaft by rotating the shaft so that the first display region and the second display region are on an inside, wherein the FPC and the second display panel overlap each other, wherein a first region of the first display region and a first region of the second display region overlap each other, wherein the display system is configured to display an image on an auxiliary display region in accordance with a change in a size 
Regarding claim 11 and dependent claims thereof, none of cited prior art alone or in combination discloses as a whole: wherein a first region of the first display region and a first region of the second display region overlap each other, wherein the display system is configured to compensate an image displayed on the first display region in accordance with a change in a size of the first region of the first display region, and wherein the display system is configured to correct a luminance of one of the first display region and the second display region in accordance with a change in a distance between the first pixel and the second pixel, wherein the display system is configured to display an image on an auxiliary display region in accordance with the change in the size of the first region of the first display region, wherein the auxiliary display region is provided adjacent to  three sides of the first display region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEIJIE SHEN/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694